RIVES, Circuit Judge
(dissenting).
On its face, the provision in the collective bargaining contract of April 17, 1954 to which appellants object1 2does not appear to be discriminatory. There can be no valid objection to terms of a contract governing promotions in employment which vary in their application to individual employees by reason of competence, type of work, or other relevant factors,2 among which ordinarily would be included the unit within which seniority is computed.3
A contract innocent on its face may, however, be entered into with an ulterior motive and for a wrongful purpose. The complaint alleges that presently only negro employees comprise the Labor Division and only persons of the white race compose the Operating-Mechanical Division of the employer, and further that “many of the jobs in the Operating-Mechanical Division are more remunerative than the jobs in the Labor Division and are for other reasons desirable.” The complaint also alleges that the quoted provision of this contract (footnote 1, supra) was the result of a conspiracy on the part of the defendants “to deprive plaintiffs of valuable employment rights aforesaid solely on account of race and/or color.”
Even those averments, however, do not make a case within the jurisdiction of the federal courts unless the law either enters into the making of the contract or provides sanctions for its observance, for there is at this time no federal law preventing parties by private agreement from discriminating solely on account of race or color. If, on the other hand, the contract is the product not merely of private agreement, but also of the provisions of the law,4 or if the law is called on for the enforcement of the contract,5 or, it seems to me to follow as a necessary consequence, if the law provides automatic sanctions for the observance of the contract, then there can be no discrimination based on race or color. All men are entitled to the equal protection of the law and, except as punishment for wrongdoing, the law will not lend its aid to keep any man down, or to prevent his advancement or promotion.
It seems clear to me that the law both entered into the making of this collective bargaining contract and also provides automatic sanctions for its observance. The bargaining unit was determined by the National Labor Relations Board pursuant to the provisions of the law.6 Thereafter, acting further under the provisions of the National Labor Relations Act7 the members of the unit elected a bargaining representative and the Board certified both the negro Local No. 254 and the white Local No. 23 to act jointly as the exclusive bargaining agent. The majority of the employees belonged to the white Local No. 23, and prior to January 5, 1954 contracts were negotiated through a workmen’s committee, composed of eight persons from the white Local No. 23 and four persons *746from the negro Local No. 254. A plan was then agreed upon by which workmen’s committee nominations would be made at a joint meeting of both locals, but with the assurance to the negro Local No. 254 and its members that in negotiating contracts the workmen’s committee would in no manner discriminate nor permit any contract to be negotiated which would be discriminatory because of race or color. Up to that time, collective bargaining agreements with the employer had contained “one line” nondiscriminatory seniority provisions.There is no explanation of just how those provisions had operated to the result that only negro employees comprised the Labor Division and only persons of the white race composed the Operating-Mechanical Division of the employer. In any event, the workmen’s committee, which negotiated the contract of April 17, 1954, was composed of persons all of the white race who held membership in the white Local No. 23. The determination of the bargaining unit, the election by the employees in the bargaining unit of their representative for purposes of collective bargaining, and the certification of that representative had all been pursuant to the provisions of the National Labor Relations Act. One efficient operating cause for the alleged discriminatory provision was the determination of a bargaining unit composed mostly of white persons and the certification of a bargaining representative also composed in the majority of persons of the white race. Those were the acts which made the alleged discriminatory provision possible and those acts were accomplished pursuant to the National Labor Relations Act. 29 U.S.C.A. § 158(a) (5) and § 158(b) (3) make it unlawful for either the employer or the union to refuse to bargain with and through the representative designated or selected for the purpose. The law, therefore, very clearly and definitely entered into the making of this collective bargaining contract.
It is no answer to say that the plaintiffs are entitled to no relief because they were all members of one of the two locals composing the bargaining agent. I am not sure that that would be the result of the holding in Williams v. Yellow Cab Co., 3 Cir., 200 F.2d 302, but, if it would, I must, with much deference, respectfully disagree with such holding. In the absence of statute, membership in a local union would not of itself carry any requirement similar to the provision of the statute, 29 U.S.C.A. § 159(a), that,
“Representatives designated or selected for the purposes of collective bargaining by the majority of the employees in a unit appropriate for such purposes, shall be the exclusive representatives of all the employees in such unit for the purposes of collective bargaining in respect to rates of pay, wages, hours of employment, or other conditions of employment”. (Emphasis supplied.)
Without the statutory provision, a person might be a member of a local labor union and still retain the right to speak for himself or to have others speak for him as to some of the conditions of his employment. The statute takes away any such right and constitutes the representative designated or selected for purposes of collective bargaining the exclusive representative of all the employees. A member of a local union who finds himself in the minority in the selection of such a representative, or in the selection of the workmen’s committee to act for such representative, is almost, if not quite, as powerless to protect himself as is a nonunion member. I can see no valid distinction in the protection afforded by the law between persons who are not members of any union and persons who are minority members of the locals composing the bargaining representative. Certainly, by his consent to union representation, a laborer does not forfeit his right to redress unconstitutionally discriminatory practices which he would *747have retained had he refrained from anion membership.
The law not only played an important part in the making of the collective bargaining contract, but it provides automatic sanctions for its enforcement. 29 U.S.C.A. § 158(d) reads in part:
“That where there is in effect a collective bargaining contract covering employees in an industry affecting commerce * * * no party to such contract shall terminate or modify such contract, unless the parties desiring such termination or modification * * * (4) continues in full force and effect, without resorting to strike or lockout, all the terms and conditions of the existing contract for a period of sixty days * * * or until the expiration date of such contract, whichever occurs later * * *
“Any employee who engages in a strike within the 60-day period specified in this sub-section shall lose his status as an employee of the employer * * *.”
In Local No. 3, United Packinghouse Workers v. National Labor Relations Board (Wilson & Co. v. N. L. R. B.), 8 Cir., 210 F.2d 325, it was held that striking employees lose their status as employees if they strike before the expiration date of the contract. If the averments of the complaint are true, the negro Local No. 254 and its members are constrained to accept racial discrimination because of the duties imposed under the National Labor Relations Act.
There are no adequate remedies available to appellants under the National Labor Relations Act or through the Board.8 The National Labor Relations Act gives the Board power to remedy specific “unfair labor practices” as defined in said Act. Nowhere is the Board given power to prevent discrimination because of race or color, except by very limited procedure which would afford no adequate remedy in this case.
It is suggested that appellants could petition the Board for (1) a separate bargaining unit of their own, or (2) decertification of their bargaining representative. There is, however, no administrative means by which the negro members can secure adequate separate representation for the purposes of collective bargaining.9 Decertification by the Board would afford no remedy at all. The alleged discriminatory contract would remain in full force after any such decertification. Further, there is no assurance that the majority of the employees in the unit, who are white persons, would select another representative who would bargain without discrimination.
It seems to me that 29 U.S.C.A. § 159 (a) impliedly, but clearly imposes a duty on a certified bargaining agent not to abuse the bargaining prerogative by resorting to unconstitutionally discriminatory practices. Further, I think that the federal courts have jurisdiction to protect negroes from loss of promotional rights solely because of their race or color, under compulsion of a collective bargaining contract between their employer and their exclusive bargaining representative, which was executed pursuant to the duty to bargain under the National Labor Relations Act. I must, therefore, respectfully dissent.
Rehearing Denied: RIVES, Circuit Judge, dissenting.

. “Sec. 1(D) Promotional charts shall be established for all linos of promotion in each department. Promotions, demotions, lay-offs, bidding, and other applications of seniority shall be made separately by division — i. e., Labor Division and Operating-Mechanical Division — • * * ”.


. Steele v. Louisville & N. R. Co., 323 U.S. 192, 65 S.Ct. 226, 89 L.Ed. 173; Williams v. Yellow Cab Co., 3 Cir., 200 F.2d 302.


. See Ford Motor Co. v. Huffman, 345 .U.S. 337, 73 S.Ct. 681, 97 L.Ed. 1048.


. See Steele v. Louisville & N. R. Co., supra; Tunstall v. Brotherhood of Locomotive Firemen and Enginemen, 323 U.S. 310, 65 S.Ct. 235, 89 L.Ed. 187; Brotherhood of R. R. Trainmen v. Howard, 343 U.S. 768, 72 S.Ct. 1022, 96 L.Ed. 1283.


. Shelley v. Kraemer, 334 U.S. 1, 8 et seq., 68 S.Ct. 836, 92 L.Ed. 1161.


. 29 U.S.C.A. § 159(b).


. 29 U.S.C.A. § 159(e).


. See Steele v. Louisville & N. R. Co., supra; Brotherhood of R. R. Trainmen v. Howard, supra.


. See Steele v. Louisville & N. R. Co., supra. See also, Crescent Bed Co., 29 NLRB 34; Columbian Iron Works, 52 NLRB 370; Larus & Bros. Co., 54 NLRB 1345; American Tobacco Co., 9 NLRB 579; and Georgia Power Co., 32 NLRB 692.